PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KONINKLIJKE PHILIPS N.V.
Application No. 16/613,845
Filed: 15 Nov 2019
For: STATIONARY BLADE, BLADE SET, AND MANUFACTURING METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REQUEST FOR WITHDRAWAL OF ERRONEOUSLY ISSUED NOTICE OF ABANDONMENT” filed May 24, 2022, which is being treated as a petition to withdraw holding of abandonment under 37 CFR 1.181.

The petition is GRANTED.

On September 15, 2021, the Office issued a Notice Requiring Excess Claims Fees, which gave applicant a period of two months from the mailing date of the notice to file either: (1) the fee payment of $400, or (2) an amendment in compliance with 37 CFR 1.121 that cancels the excess claim(s), to avoid abandonment. Extensions of this period were available under 37 CFR 1.136(a). 

On September 23, 2021, applicant submitted the fee payment of $400 as evidenced by the Electronic Acknowledgment Receipt. On May 20, 2022, the Office issued a Notice of Abandonment, indicating the application became abandoned because the Office had not received a reply to the Notice of September 15, 2021.

A review of the record reveals the Office did indeed receive a reply to the Notice Requiring Excess Claims Fees on September 23, 2021, in the form of the $400 fee payment as required by, and within the period set in, the Notice of September 15, 2021. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

The holding of abandonment is withdrawn and the application is restored to pending status because applicant filed a timely response to Notice Requiring Excess Claims Fees on September 23, 2021.

This application is being forwarded to Technology Art Center 3724 for action on the reply filed September 23, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET